DISSENTING OPINION
Mollison, Judge:
I am unable to agree with the conclusion of the majority that the merchandise at bar is entitled to classification under the provisions of paragraph 31 (c) of the Tariff Act of 1930, for the reason that I do not believe that a prima jade case in favor of such classification has been established.
The full text of that provision reads as follows:
Par. 31. (c) Sheets, bands, and strips (whether known as cellophane or by any other name whatsover), exceeding one inch in width but not exceeding three one-thousandths of one inch in thickness, made by any artificial process from cellulose, a cellulose hydrate, a compound of cellulose (other than cellulose *50■acetate), or a mixture containing any of the foregoing, by solidification into ¡sheets, bands, or strips, 45 per centum ad valorem.
.A careful examination of the entire record, including the written ¡stipulation of counsel upon which the case was submitted for decision, ■fails to reveal anything which could be considered as evidence or would dispense with the need of producing evidence on the question ¡of whether the bands or strips in issue were “made by any artificial process from * * * cellulose hydrate * * * by solidification ¡into * * * bands or strips.” As there is no evidence in the .record concerning the commercial production of bands or strips of •cellophane made as described in paragraph 31 (c), supra, there is ■nothing upon which the ultimate fact that the merchandise in issue was “made by [an] artificial process from * * * cellulose hydrate * * * by solidification into * * * bands or strips” can be •determined.
It is stipulated that the bands in issue were “a manufacture of •cellulose hydrate” and the majority has obviously accepted this as •establishing that such bands were “made by [an] artificial process from * * * cellulose hydrate.” The statutory language is 'peculiar in its wording, and it seems to me that had Congress intended ¡such language to be the equivalent of “manufactured of cellulose ¡hydrate” it would have unmistakably so indicated.
Furthermore, there is nothing in the record which establishes that the merchandise in issue was made into bands “by solidification.” ‘This is a necessary element of proof under paragraph 31 (c), and such proof is totally lacking in the record before us.
Upon this record, I am in agreement with the holding of the majority that the merchandise involved is not classifiable under the provision in paragraph 31 (b) (2) for “compounds of cellulose * * * made into finished or partly finished articles * * * not specially ■provided for,” as alternatively claimed by the plaintiff. The record shows that the merchandise is merely a material with no element of •dedication such as would be necessary to entitle it to classification as ■a finished or partly finished article.
I am likewise in accord with the determination of the majority that paragraphs 1409 and 1558 have no application to the merchandise at bar. In my view judgment should issue overruling all of the protest claims.